DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 6/3/2021 has been entered.
Disposition of claims: 
Claims 2-3, 5, 11-14, and 27 have been cancelled.
Claims 1, 4, 6-10, 15-26, and 28 are pending.
Claims 3, 8-9, 16, 18, and 21 are directed to non-elected species and have been previously withdrawn.
Claims 1, 6-7, 8-9, 15, 19-21, 23, and 26 have been amended.
The amendments to claims 1, 6-7, 8-9, 15, 19-21, 23, and 26 have overcome the rejections of claims 1-2, 4-7, 10-15, 17, 19-20, 22-26, and 28 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The cancellations of claims 5 and 11 have overcome the rejections of claims 5 and 11 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejection has been withdrawn.
The amendments to claims 1, 6-7, 8-9, 15, 19-21, 23, and 26 have overcome: 
the rejections of claims 1-2, 4-7, 10-15, 17, 19-20, and 28 under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2017/0077416 A1, hereafter Kim), and 
the rejections of claims 22-26 and 28 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0077416 A1), as evidenced by Merriam-Webster dictionary (the definition of equipment is referred to, https://www.merriam-webster.com/dictionary/equipment) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the last paragraph of page 2 through the third paragraph of page 4 of the reply filed 6/3/2021 regarding the rejections of claims 1-2, 4-7, 10-15, 17, 19-20, and 28 under 35 U.S.C. 102(a)(2) by Kim, and the rejections of claims 22-26 and 28 under 35 U.S.C. 103 over Kim/Merriam-Webster dictionary set forth in the last Office Action. 
Applicant argues that there is no specific disclosure in Kim regarding the compounds of formulae (IIb) and (IIc) of amended claim 1, wherein Z is O or S and X2 and X10 (in formula 1 in Kim et al.) are N. 
Respectfully, the Examiner does not agree.
Even if Kim does not exemplify a specific compound wherein Z is O or S and X2 and X10 are N, the teaching and suggestion by Kim are directed to the claimed compound (i.e. Z is O or S).
Kim discloses a compound having a general structure of Chemical Formula 1 ([039]).

    PNG
    media_image1.png
    169
    539
    media_image1.png
    Greyscale
, 
wherein Z is N-L4-Rb, O, or S ([043]).
There are only three kinds of atoms including N, O, are S which can be optionally selected for the position of Z. Substitution of N-L4-Rb with O or S would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, the selection of O or S from three allowed atoms at the position Z of the Chemical Formula 1 of Kim would have been one from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E).
In response to Applicant’s arguments wherein there is no specific example disclosed, the Examiner points to MPEP 2123 (I) and (II). 
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches 
Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
That is, the disclosure by Kim is not limited to the limited number of examples. The disclosure of Kim encompasses O and S as the variable Z of Chemical Formula 1 of Kim, and teaching of Kim provides with knowledge of the specific compound structure which reads on the claimed compound.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant further argues that there is no disclosure in Kim et al. how compounds of formula 1, wherein Z is O or S, are prepared.
Respectfully, the Examiner does not agree.
Applicant’s election made on 12/22/2020 are directed to a compound, an electronic device comprising the compound, and an electronic equipment comprising the electronic device, which reads on claims 1-20, 22-26, and 28. 
The claim 21 which is directed to a process to prepare the compound (claim 21) has not elected and has not been rejected.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. preparation of compound of formula 1) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For at least this reason, the applicant’s argument is not found to be persuasive.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, Applicant recites “general formula (I)”. Claim 19 is dependent from claim 1 through the intervening claim 15. The instant claim 1 has been amended to delete general formula (I); thus, none of claims 1, 15, and 19 claims general formula (I). It is unclear which formula Applicant refers to. 
For the purpose of prosecution, the Examiner interprets the limitation of “general formula (I)” to mean general formula (IIb) or (IIc).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 19
Therefore, claim 19 fails to include all the limitations of the claims upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4, 6-7, 10, 15, 17, 19-20, 22-26, and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0077416 A1, hereafter Kim), as evidenced by Merriam-Webster dictionary (the definition of equipment is referred to, https://www.merriam-webster.com/dictionary/equipment).
Regarding claim 1, Kim discloses a compound having a general structure of Chemical Formula 1 ([039]).

    PNG
    media_image1.png
    169
    539
    media_image1.png
    Greyscale

Wherein X1 to X10 can be N, C or CRa; Z can be N-L4-Rb, O, or S; L1 to L4 can be a single bond; a substituted or unsubstituted C6 to C30 arylene group or a substituted or unsubstituted C3 to C30 heterocyclic group; R1 to R3 and Ra to Rf can be hydrogen, a substituted or unsubstituted C1 to C30 alkyl group, a substituted or unsubstituted C6 to C30 aryl group, or a substituted or unsubstituted C3 to C30 heterocyclic group, a substituted or unsubstituted C6 to C30 arylamine group ([040]-[045]).
Kim exemplifies Compounds A-69 and A-53 of the subspecies of Chemical Formula 1 ([065]).

    PNG
    media_image2.png
    319
    704
    media_image2.png
    Greyscale

Kim discloses an organic electroluminescence device (“organic light emitting diode”; “Example 6” in [112]-[118]) comprising an anode (ITO), a hole transport layer (NPB), an emitting layer (Compound A-105 as a host and (piq)2Ir(acac) as a phosphorescent dopant), an electron transport layer (Alq3), and a cathode (Al).
Kim teaches that the compound of the invention can be used as a host material of the emitting layer (“emission layer” in [070]).
Kim teaches that the organic electroluminescent device of the invention can be used to make an electronic equipment (“organic light emitting diode (OLED) display” in [083]).
The Compound A-69 of Kim does not read on Applicant’s formulas (IIb) or (IIc) of claim 1 because the variable Z of Kim’s Chemical Formula 1 is represented by N-L4-Rb, and not O or S; however, Kim does teach that Z can be O or S ([043]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound A-69 of Kim by substituting the phenyl substituted nitrogen atom (i.e. the part represented by N-L4-Rb
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, O or S are an allowed option to be selected in addition to N-L4-Rb at the position Z of the Chemical Formula 1 of Kim; thus, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). There are only three different options including N-L4-Rb, O, and S at the position Z of the Chemical Formula 1. The selection of O or S would have been one from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting diode.
The resultant compound has the following structure.

    PNG
    media_image3.png
    206
    591
    media_image3.png
    Greyscale

The Compound taught by Kim has identical structure as Applicant’s formula (IIb) or (IIc), wherein X2 is CR2; X4 is CR4; X5 is CR5; X6 is CR6; X7 is CR7; X8 is CR8; X9 is CR9; X10 is CR10; R2 is -(L1)o-(L2)p-(L3)q-(L4)r-R14; R4-R10 are each H; o, p, q are each 1; r is 0; L1 and L2 are each divalent C1-C24 heteroaryl group which is unsubstituted (carbazole); L3 is a divalent C6-C40 aryl group which is unsubstituted (phenyl); and R14 is H, meeting all the limitations of claim 1
The Compound taught by Kim wherein the linker group of L1 of the Chemical Formula 1 of Kim is a divalent heteroaryl group which does not read on the limitations of claims 6 and 10; however, Kim does teach that L1 can be a substituted or unsubstituted C6 to C30 arylene group ([044]). Furthermore, Kim exemplifies Compound A-53 ([065]) wherein L1 is a divalent phenyl group.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound A-53 of Kim by substituting the phenyl substituted nitrogen atom (i.e. the part represented by N-L4-Rb of Chemical Formula 1 of Kim) with O, as taught by Kim.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, O or S are an allowed option to be selected in addition to N-L4-Rb at the position Z of the Chemical Formula 1 of Kim; thus, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). There are only three different options including N-L4-Rb, O, and S at the position Z of the Chemical Formula 1. The selection of O or S would have been one from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting diode.
The resultant compound has the following structure.

    PNG
    media_image4.png
    256
    467
    media_image4.png
    Greyscale

The Compound taught by Kim (2) has identical structure as Applicant’s formula (IIb) or (IIc), wherein X2 is CR2; X4 is CR4; X5 is CR5; X6 is CR6; X7 is CR7; X8 is CR8; X9 is CR9; X10 is CR10; R2 is -(L1)o-(L2)p-(L3)q-(L4)r-R14; R4-R10 are each H; o, p are each 1; q, r is 0; L1 is a divalent C6-C40 aryl group which is unsubstituted (phenyl); L2 is a divalent C1-C24 heteroaryl group which is unsubstituted (carbazole); and R14 is H, meeting all the limitations of claim 1.
Regarding claim 4, the Compound taught by Kim reads on all the features of claim 1, as outlined above.
The Compound taught by Kim, wherein X2 is CR2; X4 is CR4; X5 is CR5; X6 is CR6; X7 is CR7; X8 is CR8; X9 is CR9; and X10 is CR10.
Regarding claim 6, the Compound taught by Kim (2) reads on all the features of claim 1, as outlined above.
The Compound taught by Kim (2), wherein R2 is a C6-C40 aryl group (phenyl) which is substituted by a C1-C24 N-comprising heteroaryl group (carbazole) which is unsubstituted.
Regarding claim 7, the Compound taught by Kim and the Compound taught by Kim (2) read on all the features of claim 1, as outlined above.
The Compound taught by Kim, wherein R2 is a N-heteroaryl group according to general formula (XII); n is 1; m is 0; R26 is  -(L1)o-(L2)p-(L3)q-(L4)r-R14; o, p are each 1; q, r are each 0; 1 is a divalent C1-C24 heteroaryl group which is unsubstituted (carbazole); L2 is a divalent C6-C40 aryl group which is unsubstituted (phenyl); and R14 is H, meeting all the limitations of claim 7.
The Compound taught by Kim (2), wherein R2 is a N-heteroaryl group according to general formula (XII); n is 0; m is 1; M is a C6-C40 arylene group which is unsubstituted (phenylene), meeting all the limitations of claim 7.
Regarding claim 10, the Compound taught by Kim (2) reads on all the features of claims 1 and 7, as outlined above.
The Compound taught by Kim (2), wherein m is 1; M is a C6-C40 arylene group which is unsubstituted (phenylene).
Regarding claim 15, the Compound taught by Kim reads on all the features of claim 1, as outlined above.
The Compound taught by Kim, wherein R2 is formula (XXI); A1 is CR62; A2 is CR63; A3 is CR64; A4 is CR65; B1 is CR66; B2 is CR67; B3 is CR68; B4 is CR69; Y1 is NR70; R70 is a direct bond; R62-R63 and R65-R69 are each H; R64 is  -(L1)o-(L2)p-(L3)q-(L4)r-R14; o, p are each 1; q, r are each 0; L1 is a divalent C1-C24 heteroaryl group which is unsubstituted (carbazole); L2 is a divalent C6-C40 aryl group which is unsubstituted (phenyl); and R14 is H.
Regarding claim 17, the Compound taught by Kim reads on all the features of claim 15, as outlined above.
The Compound taught by Kim, wherein Y1 is NR70; and R70 is a direct bond.
Regarding claim 19
The Compound taught by Kim, wherein the substituent according to general formula (XXI) is connected to the compound according to general formula (IIb) via R70, wherein R70 is a direct bond.
Regarding claim 20, the Compound taught by Kim reads on all the features of claim 7, as outlined above.
The Compound taught by Kim, wherein the N-heteroaryl group according to formula (XII) corresponds to a group according to general formula (XX), wherein n is 0; v is 0; R60 is -(L1)o-(L2)p-(L3)q-(L4)r-R14; o is 1; p, q, r are each 0; L1 is a divalent C6-C40 aryl group which is unsubstituted (phenyl); and R14 is H.
Regarding claim 22-24, 26, and 28, the Compound taught by Kim reads on all the features of claim 1, as outlined above.
Kim discloses an organic electroluminescence device (“organic light emitting diode”; “Example 6” in [112]-[118]) comprising an anode (ITO), a hole transport layer (NPB), an emitting layer (Compound A-105 as a host and (piq)2Ir(acac) as a phosphorescent dopant), an electron transport layer (Alq3), and a cathode (Al).
Kim does not exemplify a specific organic electroluminescence device comprising the Compound taught by Kim.
However, Kim does teach that the compound of the invention can be used as a host material of the emitting layer (“emission layer” in [070]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have the organic electroluminescence device of Kim by substituting the host material with the Compound taught by Kim, as taught by Kim.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of the host material would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The resultant device comprises an anode (ITO), a hole transport layer (NPB), an emitting layer (the Compound taught by Kim as a host and (piq)2Ir(acac) as a phosphorescent dopant), an electron transport layer (Alq3), and a cathode (Al).
The organic electroluminescence device taught by Kim is equated with an electronic device, meeting all the limitations of claim 22.
The electronic device (“organic electroluminescence device”) taught by Kim, wherein the hole transport layer, the emitting layer, and the electron transport layer are organic layers, meeting all the limitations of claim 23.
The electronic device (“organic electroluminescence device”) taught by Kim, wherein the emitting layer comprises a phosphorescent material ((piq)2Ir(acac), see the structure below), which is an ortho-metallated complex comprising a metal atom of Ir, meeting all the limitations of claim 24.

    PNG
    media_image5.png
    184
    452
    media_image5.png
    Greyscale

The electronic device (“organic electroluminescence device”) taught by Kim, wherein the emitting layer comprising at least one compound of general formula (IIb) or (IIc) of claim 1 (the Compound taught by Kim), meeting all the limitations of claim 26.
The electronic device (“organic electroluminescence device”) taught by Kim, wherein the emitting layer is a material for an organic electroluminescence device comprising at least one compound according to claim 1 (the Compound taught by Kim), meeting all the limitations of claim 28.
Regarding claim 25, Applicant claims an electronic equipment. 
An equipment is defined by “a set of articles or physical resources serving to equip a person or thing” according to the Merriam-Webster dictionary.
The electronic device (“organic electroluminescence device”) taught by Kim is an electronic equipment, because 1) the device is operated by electrons and 2) the device comprises a set of articles (organic compounds and electrodes) serving to equip a thing (“organic light emitting diode (OLED) display” in [083])
Therefore, the electronic device (“organic electroluminescence device”) taught by Kim is an electronic equipment, meeting all the limitations of claim 25.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786